Case: 18-40125      Document: 00514770091         Page: 1    Date Filed: 12/20/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 18-40125                              FILED
                                 Conference Calendar                  December 20, 2018
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee

v.

JOSE GOMEZ-ROCHA,

                                                 Defendant - Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:16-CR-93-5


Before REAVLEY, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Jose Gomez-Rocha has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Gomez-Rocha has moved for leave to file an out of time response. We grant
Gomez-Rocha’s motion and have considered his response.                     Gomez-Rocha’s




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40125     Document: 00514770091     Page: 2   Date Filed: 12/20/2018


                                  No. 18-40125

request for appointment of a new appellate attorney is untimely and is denied.
See United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).
      The record is not sufficiently developed to allow us to make a fair
evaluation of Gomez-Rocha’s claims of ineffective assistance of counsel; we
therefore decline to consider the claims without prejudice to collateral review.
See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014). After reviewing
counsel’s brief and the relevant portions of the record reflected therein, as well
as Gomez-Rocha’s response, we concur with counsel’s assessment that the
appeal presents no nonfrivolous issue for appellate review.
      In accordance with the foregoing, Gomez-Rocha’s motion for leave to file
an out of time response is GRANTED, Gomez-Rocha’s motion for the
appointment of new appellate counsel DENIED, counsel’s motion for leave to
withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                        2